           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                                Desc Main
                                                                     Document      Page 1 of 16
 Fill in this information to identify the case:

 Debtor name         Midnight Madness Distilling LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)             21-11750
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Ally                                           Describe debtor's property that is subject to a lien                   $22,883.49                $65,210.00
       Creditor's Name                                2015 HINO 195 - 5460
       6985 Union Park Center
       Midvale, UT 84047
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security Interest
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/2017                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0275
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Ally                                           Describe debtor's property that is subject to a lien                     $8,247.00               $65,210.00
       Creditor's Name                                2015 Hino 195 - JHHRDM2H7FK002022
       6985 Union Park Center
       Midvale, UT 84047
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security Interest
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/2017                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0275
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                               Desc Main
                                                                     Document      Page 2 of 16
 Debtor       Midnight Madness Distilling LLC                                                         Case number (if known)      21-11750
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   First Western Bank & Trust                     Describe debtor's property that is subject to a lien                       Unknown               $0.00
       Creditor's Name                                Equipment
       100 Prairie Center Drive
       Eden Prairie, MN 55344
       Creditor's mailing address                     Describe the lien
                                                      UCC Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Francis E. Stubbs                              Describe debtor's property that is subject to a lien                     $301,279.00      $675,000.00
       Creditor's Name                                118 N. Main Street, Trumbauersville, PA
       Maria Del Carmen Nuno
       154 E. Oakland Avenue
       Doylestown, PA 18901
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/2016                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Honda Finance                                  Describe debtor's property that is subject to a lien                      $13,273.00       $30,500.00
       Creditor's Name                                2017 Honda Ridgeline - 5FPYK3F75HB014791
       240 Gibraltar Road
       # 200
       Horsham, PA 19044
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security Interest
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                              Desc Main
                                                                     Document      Page 3 of 16
 Debtor       Midnight Madness Distilling LLC                                                         Case number (if known)     21-11750
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/2017                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1077
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Isuzu Finance of America                       Describe debtor's property that is subject to a lien                     $41,168.00       $65,210.00
       Creditor's Name                                2019 HINO 195 - jhhrdm2h3kk007602
       2500 Westchester Avenue
       Suite 312
       Purchase, NY 10577-2578
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   PACCAR Financial                               Describe debtor's property that is subject to a lien                     $22,078.00       $83,850.00
       Creditor's Name                                2017 Kenworth 370 - 3BKJHM7X6HF581594
       240 Gibraltar Road
       #200
       Horsham, PA 19044
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security Interest
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/2017                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7212
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   PACCAR Financial                               Describe debtor's property that is subject to a lien                     $44,418.00      $112,341.00



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                               Desc Main
                                                                     Document      Page 4 of 16
 Debtor       Midnight Madness Distilling LLC                                                         Case number (if known)      21-11750
              Name

       Creditor's Name                                2018 Kenworth T370 - 2NKHHM7X2JM214870
       240 Gibraltar Road
       # 200
       Horsham, PA 19044
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security Interest
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/2017                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4719
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   PNC Bank NA                                    Describe debtor's property that is subject to a lien                     $533,334.00      $147,840.00
       Creditor's Name                                PNC Bank - Checking - Acct# 5876
       500 First Avenue
       Pittsburgh, PA 15219
       Creditor's mailing address                     Describe the lien
                                                      Blanket Lien on all corporate assets
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/2019                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4923
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     PNC Bank NA                                    Describe debtor's property that is subject to a lien                     $175,000.00      $335,116.00
       Creditor's Name                                90 days or less: Accounts Receivable as of
                                                      6/21/2021
       500 First Avenue
       Pittsburgh, PA 15219
       Creditor's mailing address                     Describe the lien
                                                      Blanket Lien on all corporate assets
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/2019                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2372


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 4 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                               Desc Main
                                                                     Document      Page 5 of 16
 Debtor       Midnight Madness Distilling LLC                                                         Case number (if known)      21-11750
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     PNC Bank NA                                    Describe debtor's property that is subject to a lien                     $441,855.00             $0.00
       Creditor's Name

       500 First Avenue
       Pittsburgh, PA 15219
       Creditor's mailing address                     Describe the lien
                                                      Blanket Lien on all corporate assets
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020 - PPP Loan                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     PNC Equipment Finance                          Describe debtor's property that is subject to a lien                     $860,052.00      $579,500.00
       Creditor's Name                                Machinery & Equipment - See Attached List
       995 Dalton Avenue
       Cincinnati, OH 45203-1101
       Creditor's mailing address                     Describe the lien
                                                      Business Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/2019                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3391
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. PNC Equipment Finance
       2. PNC Equipment Finance

 2.1
 3     PNC Equipment Finance                          Describe debtor's property that is subject to a lien                     $893,195.00      $579,500.00
       Creditor's Name                                Machinery & Equipment - See Attached List
       995 Dalton Avenue
       Cincinnati, OH 45203-1101

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 5 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                                Desc Main
                                                                     Document      Page 6 of 16
 Debtor       Midnight Madness Distilling LLC                                                         Case number (if known)       21-11750
              Name

        Creditor's mailing address                    Describe the lien
                                                      Business Loan
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        5/2019                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        3393
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.12

 2.1    Toyota Industries
 4      Commercial Finance                            Describe debtor's property that is subject to a lien                      $15,078.00           $65,210.00
        Creditor's Name                               2018 HINO 195 - JHHRDM2H2JK005192
        1999 Bryan Street
        Suite 900
        Dallas, TX 75201
        Creditor's mailing address                    Describe the lien
                                                      Purchase Money Security Interest
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        8/2017                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        9289
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $3,371,860.4
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         9

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 6 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-11750-mdc                        Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                                  Desc Main
                                                                     Document      Page 7 of 16
 Fill in this information to identify the case:

 Debtor name         Midnight Madness Distilling LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)           21-11750
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $261,739.00          $205,963.00
           Department of the Treasury                                Check all that apply.
           Tax and Trade Bureau                                         Contingent
           1310 G St. NW                                                Unliquidated
           Washington, DC 20005                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Excise Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $22,573.75          $22,573.75
           Internal Revenue Service                                  Check all that apply.
                                                                        Contingent
           Bankruptcy Specialist                                        Unliquidated
           PO Box 7346                                                  Disputed
           Philadelphia, PA 19101-7346
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Employment Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   42235                               Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                                              Desc Main
                                                                     Document      Page 8 of 16
 Debtor       Midnight Madness Distilling LLC                                                                 Case number (if known)          21-11750
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           Keystone Collections                                      Check all that apply.
           PO Box 559                                                   Contingent
           Irwin, PA 15642                                              Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Local taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $40,751.00      $40,751.00
           Pennsylvania Department of                                Check all that apply.
           Revenue                                                      Contingent
           Department 280946                                            Unliquidated
           Attn: Bankruptcy Division                                    Disputed
           Harrisburg, PA 17128-0946
           Date or dates debt was incurred                           Basis for the claim:
                                                                     State Sales Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $2,722.11
           ACCU Staffing SVCS                                                          Contingent
           308 W Main Street                                                           Unliquidated
           Lansdale, PA 19446                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $5,931.68
           Aftek, Inc.                                                                 Contingent
           740 Driving Park Ave.                                                       Unliquidated
           Rochester, NY 14613                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $106,922.00
           Agtech VI, LLC                                                              Contingent
           6115 Estate Smith Bay                                                       Unliquidated
           East End Plaza Suite 120                                                    Disputed
           St Thomas, VI 00802
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                                     Desc Main
                                                                     Document      Page 9 of 16
 Debtor       Midnight Madness Distilling LLC                                                         Case number (if known)            21-11750
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,226.18
          Albatrans, Inc.                                                       Contingent
          149-10 183rd Street                                                   Unliquidated
          Springfield Gardens, NY 11413                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $298,882.00
          American Express                                                      Contingent
          P.O. Box 650448                                                       Unliquidated
          Dallas, TX 75265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $250.00
          American Supply Company                                               Contingent
          2411 N. American Street                                               Unliquidated
          Philadelphia, PA 19133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,322.33
          BDS Souderton                                                         Contingent
          3443 Bethlehem Pike                                                   Unliquidated
          Souderton, PA 18964                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,112.45
          Bergey's Commercial Tire Centers                                      Contingent
          3161 Penn Avneue                                                      Unliquidated
          Hatfield, PA 19440                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,991.00
          Berkley Insurance Co.                                                 Contingent
          475 Steamboat Rd.                                                     Unliquidated
          Floor 1                                                               Disputed
          Greenwich, CT 06830
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $57,581.00
          Berlin Packing, LLC                                                   Contingent
          525 West Monroe Street                                                Unliquidated
          14 Floor                                                              Disputed
          Chicago, IL 60661
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                                     Desc Main
                                                                     Document     Page 10 of 16
 Debtor       Midnight Madness Distilling LLC                                                         Case number (if known)            21-11750
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $976.00
          Betsy Moyer Taxes                                                     Contingent
          105 Chestnut Drive                                                    Unliquidated
          Quakertown, PA 18951                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,080.00
          Blank Rome
          501 Grant Street                                                      Contingent
          Union Trust Building                                                  Unliquidated
          Suite 850                                                             Disputed
          Pittsburgh, PA 15219
                                                                             Basis for the claim:    legal fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $480.00
          Bouder Mechanical Services, Inc.                                      Contingent
          67 Cooper Ave.                                                        Unliquidated
          Landisville, PA 17538                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $58,673.00
          Capital One                                                           Contingent
          PO Box 30285                                                          Unliquidated
          Salt Lake City, UT 84130-0287                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,500.00
          Catskill Marketing, LLC                                               Contingent
          10 North Street                                                       Unliquidated
          Middletown, NY 10940                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $51,135.00
          Classic Staffing Services, Inc.                                       Contingent
          248 W. Broad Street                                                   Unliquidated
          Quakertown, PA 18951                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,775.00
          D.J. Whelan & Co.                                                     Contingent
          100 S Summit St.                                                      Unliquidated
          Detroit, MI 48209                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                                     Desc Main
                                                                     Document     Page 11 of 16
 Debtor       Midnight Madness Distilling LLC                                                         Case number (if known)            21-11750
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,524.00
          Devault Refrigeration                                                 Contingent
          731 Wambold Rd.                                                       Unliquidated
          Souderton, PA 18964                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,324.39
          Dutch Valley Food Dist                                                Contingent
          P.O. Box 465                                                          Unliquidated
          Myerstown, PA 17067                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $37,896.00
          ETOH Worldwide LLC                                                    Contingent
          6115 Estate Smith Bay                                                 Unliquidated
          East End Plaza Suite 120                                              Disputed
          St Thomas, VI 00802
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $46,666.00
          Express Employment Professionals                                      Contingent
          19 Jenkins Avenue                                                     Unliquidated
          Suite 200                                                             Disputed
          Lansdale, PA 19446
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $26,324.00
          Foodarom USA, Inc                                                     Contingent
          5525 West 1730 South                                                  Unliquidated
          Suite 202                                                             Disputed
          Salt Lake City, UT 84104
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $393.73
          Good Plumbing, Heating A/C, Inc.                                      Contingent
          737 Hagey Center Dr. D                                                Unliquidated
          Souderton, PA 18964                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,346.00
          Grain Processing Corp.                                                Contingent
          250 Technology Drive W                                                Unliquidated
          Clearfield, PA 16830                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                                     Desc Main
                                                                     Document     Page 12 of 16
 Debtor       Midnight Madness Distilling LLC                                                         Case number (if known)            21-11750
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,544.34
          Greenwood                                                             Contingent
          6280 W. Howard Street                                                 Unliquidated
          Niles, IL 60714                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,596.00
          Hoover Materials Handling Group                                       Contingent
          33 W. Higgins Road                                                    Unliquidated
          Suite 3000                                                            Disputed
          Barrington, IL 60010
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $93,925.00
          Iron Heart Canning Company, LLC                                       Contingent
          7130 Golden Ring Road
                                                                                Unliquidated
          Essex, MD 21221
                                                                                Disputed
          Date(s) debt was incurred 6/2020
          Last 4 digits of account number                                    Basis for the claim:    referral and packaging agreement
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,700.00
          KorPack                                                               Contingent
          290 Madsen Dr. #101                                                   Unliquidated
          Bloomingdale, IL 60108                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,248.60
          Labelworx                                                             Contingent
          51 Runway Road                                                        Unliquidated
          Levittown, PA 19057                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,425.00
          Landis Pallet & Box Co Inc.                                           Contingent
          P.O. Box 126                                                          Unliquidated
          East Greenville, PA 18041                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,934.00
          LANE IP Limited                                                       Contingent
          The Forum, First Floor                                                Unliquidated
          33 Gutter Lane                                                        Disputed
          London EC2v8AS
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                                     Desc Main
                                                                     Document     Page 13 of 16
 Debtor       Midnight Madness Distilling LLC                                                         Case number (if known)            21-11750
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $348.17
          McCallion Staffing Specialists                                        Contingent
          601 A Bethlehem Pike                                                  Unliquidated
          Montgomeryville, PA 18936                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $76,813.00
          Merican Mule LLC                                                      Contingent
          150 The Promenade N
                                                                                Unliquidated
          Long Beach, CA 90802
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $525,000.00
          Mike Boyer                                                            Contingent
          4406 Lowell Road                                                      Unliquidated
          Wilmington, DE 19802                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,708.00
          Morrison Container                                                    Contingent
          335 West 194th Street                                                 Unliquidated
          Glenwood, IL 60425                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,563.00
          Nationwide                                                            Contingent
          P.O. Box 742522                                                       Unliquidated
          Cincinnati, OH 45274-2522                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,860.00
          Norris McLaughlin                                                     Contingent
          515 West Hamilton Street                                              Unliquidated
          Suite 502                                                             Disputed
          Allentown, PA 18101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,226.00
          North Industrial Chemicals                                            Contingent
          609 E. King Street                                                    Unliquidated
          P.O. Box 1985                                                         Disputed
          York, PA 17403
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                                     Desc Main
                                                                     Document     Page 14 of 16
 Debtor       Midnight Madness Distilling LLC                                                         Case number (if known)            21-11750
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,593.61
          NYCO Corporation                                                      Contingent
          1073 S County Lind Road #B                                            Unliquidated
          Souderton, PA 18964                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $50,354.90
          O-1 Packaging Solutions, LLC                                          Contingent
          One Michael Owens Way Plaza 2                                         Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,500.00
          OK Kosher Certification                                               Contingent
          391 Tryo Avenue                                                       Unliquidated
          Brooklyn, NY 11213                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $23,953.00
          Ore Rentals                                                           Contingent
          699 N West End                                                        Unliquidated
          Quakertown, PA 18951                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $445.32
          Penny Power                                                           Contingent
          202 S. 3rd Street                                                     Unliquidated
          Coopersburg, PA 18036                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $4,734,102.00
          Polebridge                                                            Contingent
          118 N. Main Street
                                                                                Unliquidated
          Trumbauersville, PA 18970
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,293.50
          Roberts Oxygen Company                                                Contingent
          614 Westtown Road #C                                                  Unliquidated
          West Chester, PA 19382                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                                     Desc Main
                                                                     Document     Page 15 of 16
 Debtor       Midnight Madness Distilling LLC                                                         Case number (if known)            21-11750
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,245.00
          Ronald Frank                                                          Contingent
          1675 Glouchester Court                                                Unliquidated
          Sewickley, PA 15143                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $306.00
          Soiree Partners                                                       Contingent
          3401 Liberty Avenue                                                   Unliquidated
          Pittsburgh, PA 15201-1322                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,970.00
          Sunteck                                                               Contingent
          125 Sunteck Lane                                                      Unliquidated
          Cresco, PA 18326                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,918.00
          Technical Beverage Services                                           Contingent
          120 Leesburg Rd.                                                      Unliquidated
          Telford, TN 37690                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,142.00
          The Cincinnati Insurance Company                                      Contingent
          334 Jefferson Court                                                   Unliquidated
          Collegeville, PA 19426                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,988.00
          Trout Brothers                                                        Contingent
          164 Badman Road                                                       Unliquidated
          Green Lane, PA 18054                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,369.01
          Uline Ship Supply                                                     Contingent
          700 Uline Way                                                         Unliquidated
          Allentown, PA 18106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 60           Filed 07/02/21 Entered 07/02/21 11:19:02                                     Desc Main
                                                                     Document     Page 16 of 16
 Debtor       Midnight Madness Distilling LLC                                                         Case number (if known)            21-11750
              Name

 3.53      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,794.68
           UPS                                                                  Contingent
           258 N. West End Blvd                                                 Unliquidated
           Quakertown, PA 18951                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.54      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $4,741.00
           Utica National Insurance                                             Contingent
           180 Genesee Street                                                   Unliquidated
           New Hartford, NY 13413                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.55      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $956.25
           Vanguard/Ascensus                                                    Contingent
           P.O. Box 28067                                                       Unliquidated
           New York, NY 10087                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Wiggin and Dana, LP
           Attn: John Doroghazi                                                                       Line     3.27
           One Century Tower
                                                                                                             Not listed. Explain
           265 Church Street
           New Haven, CT 06510


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     325,063.75
 5b. Total claims from Part 2                                                                            5b.    +     $                   6,412,597.25

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      6,737,661.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 10 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
